Title: From Thomas Jefferson to Thomas Bell, 18 May 1797
From: Jefferson, Thomas
To: Bell, Thomas


                    
                        Dear Sir
                        Philadelphia May 18. 97.
                    
                    I inclose you a copy of the President’s speech at the opening of Congress, from which you will see what were the objects in calling us together. When we first met our information from the members from all the parts of the union was that peace was the universal wish. Whether they will now raise their tone to that of the executive and embark in all the measures indicative of war and by taking a threatening posture provoke hostilities from the opposite party is far from being certain. There are many who think that not to support the Executive is to abandon government. As far as we can judge as yet the changes in the late election have been unfavorable to the republican interest. Still we hope they will neither make nor provoke war—there appears no probability of any embargo, general or special. The bankruptcy of the English bank is admitted to be complete, and nobody scarcely will venture to buy or draw bills lest they should be paid there in depreciated currency. They prefer remitting dollars for which they will get an advanced price: but  this will drain us of our specie. Good James river tobacco here is 8 1/2 to 9.D. flour 8 1/2 to 9 D. wheat not saleable. The bankruptcies have been immense, but are rather at a stand. Be so good as to make known to our commercial friends of your place and Milton the above commercial intelligence. Adieu &c.
                    
                        Th: J
                    
                    
                        P.S. Take care that nothing from my letter gets into the newspapers.
                    
                